Exhibit 10.2

 

 

 

[g250518km01i001.jpg]

 

 

January 18, 2013

 

 

To:

Theravance, Inc.

 

901 Gateway Boulevard

 

South San Francisco, CA 94080

 

Attn: General Counsel

 

Telephone: 650-808-6000

 

Facsimile: 650-808-6095

 

 

From:

Bank of America, N.A.

 

c/o Merrill Lynch, Pierce, Fenner & Smith Incorporated

 

One Bryant Park

 

New York, NY 10036

 

Attn: John Servidio

 

Telephone: 646-855-6770

 

Facsimile: 704-208-2869

 

 

Re:

Additional Capped Call Transaction

 

Ladies and Gentlemen:

 

The purpose of this communication (this “Confirmation”) is to set forth the
terms and conditions of the above-referenced transaction entered into on the
Trade Date specified below (the “Transaction”) between Bank of America, N.A.
(“BofA”) and Theravance, Inc. (“Counterparty”).  This communication constitutes
a “Confirmation” as referred to in the ISDA Master Agreement specified below.

 

1.              This Confirmation is subject to, and incorporates, the
definitions and provisions of the 2000 ISDA Definitions (including the Annex
thereto) (the “2000 Definitions”) and the definitions and provisions of the 2002
ISDA Equity Derivatives Definitions (the “Equity Definitions”, and together with
the 2000 Definitions, the “Definitions”), in each case as published by the
International Swaps and Derivatives Association, Inc. (“ISDA”).  In the event of
any inconsistency between the 2000 Definitions and the Equity Definitions, the
Equity Definitions will govern.  Certain defined terms used herein have the
meanings assigned to them in the Indenture to be dated as of January 24, 2013
between Counterparty and The Bank of New York Mellon Trust Company, N.A., as
trustee (the “Indenture”) relating to the USD 250,000,000 principal amount of
2.125% Convertible Subordinated Notes due 2023 and the additional USD 37,500,000
principal amount of 2.125% Convertible Subordinated Notes due 2023 issued
pursuant to the over-allotment option exercised on the date hereof (the
“Convertible Securities”).  In the event of any inconsistency between the terms
defined in the Indenture and this Confirmation, this Confirmation shall govern. 
For the avoidance of doubt, references herein to sections of the Indenture are
based on the draft of the Indenture most recently reviewed by the parties at the
time of execution of this Confirmation. If any relevant sections of the
Indenture are changed, added or renumbered following execution of this
Confirmation but prior to the execution of the Indenture, the parties will amend
this Confirmation in good faith to preserve the economic intent of the parties
based on the draft of the Indenture so reviewed.  The parties further
acknowledge that references to the Indenture herein are references to the
Indenture as in effect on the date of its execution and if the Indenture is
amended following its execution, any such amendment will be disregarded for
purposes of this Confirmation (other than as provided in Section 8(a) below)
unless the parties agree otherwise in writing.

 

This Confirmation evidences a complete and binding agreement between BofA and
Counterparty as to the terms of the Transaction to which this Confirmation
relates.  This Confirmation shall be subject to an agreement (the “Agreement”)
in the form of the 2002 ISDA Master Agreement (the “ISDA Form”) as if BofA and
Counterparty had executed an agreement in such form (without any Schedule but
with the elections set forth in this Confirmation).  For the avoidance of doubt,
the Transaction shall be the only transaction under the Agreement.

 

--------------------------------------------------------------------------------


 

All provisions contained in, or incorporated by reference to, the Agreement will
govern this Confirmation except as expressly modified herein.  In the event of
any inconsistency between this Confirmation and either the Definitions or the
Agreement, this Confirmation shall govern.

 

2.              The Transaction constitutes a Share Option Transaction for
purposes of the Equity Definitions.  The terms of the particular Transaction to
which this Confirmation relates are as follows:

 

General Terms:

 

Trade Date:

 

January 18, 2013

 

 

 

Effective Date:

 

The closing date of the Convertible Securities issued pursuant to the
over-allotment option exercised on the date hereof.

 

 

 

Option Type:

 

Call

 

 

 

Seller:

 

BofA

 

 

 

Buyer:

 

Counterparty

 

 

 

Shares:

 

The common stock of Counterparty, par value USD0.01 per share (Ticker Symbol:
“THRX”).

 

 

 

Number of Options:

 

The number of “Option Securities” (as defined in the Underwriting Agreement (as
defined below)) in denominations of USD1,000 principal amount purchased by the
Underwriters (as defined in the Underwriting Agreement), upon exercise by
Merrill Lynch, Pierce, Fenner & Smith Incorporated, as representative of the
Underwriters, of the Underwriters’ option pursuant to Section 2(b) of the
Underwriting Agreement. For the avoidance of doubt, the Number of Options shall
be reduced by any Options exercised by Counterparty.

 

 

 

Number of Shares:

 

As of any date, the product of the Number of Options and the Option Entitlement.

 

 

 

Optional Entitlement:

 

35.9903.

 

 

 

Strike Price:

 

USD 27.79.

 

 

 

Cap Price:

 

As provided in Annex A to this Confirmation.

 

 

 

Premium:

 

As provided in Annex A to this Confirmation.

 

 

 

Premium Payment Date:

 

The Effective Date

 

 

 

Exchange:

 

The NASDAQ Global Market

 

 

 

Related Exchange:

 

All Exchanges

 

 

 

Excluded Provisions:

 

Section 4.01(e) and Section 4.12 of the Indenture.

 

 

 

Procedures for Exercise:

 

 

 

 

 

Exercise Dates:

 

Each Conversion Date.

 

 

 

Conversion Date:

 

Each “Conversion Date”, as defined in the Indenture, occurring during the period
from and excluding the Trade Date to and including the Expiration Date, for
Convertible Securities, each in denominations of USD1,000 principal amount, that
are submitted for conversion on such Conversion Date in accordance with the
terms of the Indenture (excluding Convertible Securities that are Excluded
Convertible Securities) but are not “Relevant Convertible Securities” under, and
as defined in, the confirmation

 

2

--------------------------------------------------------------------------------


 

 

 

between the parties hereto regarding the Base Capped Call Transaction dated
January 17, 2013 (the “Base Capped Call Transaction Confirmation”) (such
Convertible Securities, other than those excluded as set forth above, the
“Relevant Convertible Securities” for such Conversion Date). For the purposes of
determining whether any Convertible Securities will be Relevant Convertible
Securities hereunder or under the Base Capped Call Transaction Confirmation,
Convertible Securities that are converted pursuant to the Indenture shall be
allocated first to the Base Capped Call Transaction Confirmation until all
Options thereunder are exercised or terminated.

 

 

 

Required Exercise on Conversion Dates:

 

 

On each Conversion Date, a number of Options equal to the number of Relevant
Convertible Securities for such Conversion Date in denominations of USD1,000
principal amount shall be automatically exercised. Notwithstanding the
foregoing, in no event shall the number of Options that are exercised or deemed
exercised hereunder exceed the Number of Options.

 

 

 

Excluded Convertible Securities:

 

Convertible Securities surrendered for conversion on any date prior to the
95th Scheduled Trading Day immediately preceding the “Final Maturity Date” (as
defined in the Indenture) that are not “Excluded Convertible Securities” under,
and as defined in, the Base Capped Call Transaction Confirmation. For purposes
of determining whether any Convertible Securities will be Excluded Convertible
Securities hereunder or under the Base Capped Call Transaction Confirmation,
Convertible Securities that are converted prior to such date shall be allocated
first to the Base Capped Call Transaction Confirmation until all Options
thereunder are exercised or terminated.

 

 

 

Expiration Date:

 

The second “Business Day” immediately preceding the “Final Maturity Date” (each
as defined in the Indenture).

 

 

 

Automatic Exercise:

 

As provided above under “Required Exercise on Conversion Dates”.

 

 

 

Notice of Exercise:

 

Notwithstanding anything to the contrary in the Equity Definitions, BofA shall
have no obligation to make any payment or delivery in respect of any exercise of
Options hereunder unless Counterparty notifies BofA in writing prior to 5:00 PM,
New York City time, on the second “Business Day” immediately preceding the
“Final Maturity Date” (each as defined in the Indenture) (the “Exercise Notice
Deadline”) of the aggregate number of Options being exercised hereunder (such
notice, a “Notice of Exercise”); provided that any “Notice of Exercise”
delivered to BofA pursuant to the Base Capped Call Transaction Confirmation
shall be deemed to be a Notice of Exercise pursuant to this Confirmation and the
terms of such Notice of Exercise shall apply, mutatis mutandis, to this
Confirmation; provided that, notwithstanding the above, if Counterparty fails to
give such Notice of Exercise by the Exercise Notice Deadline in respect of any
exercise of Options hereunder but Counterparty subsequently delivers such Notice
of Exercise prior to 5:00 PM, New York City time, on the fifth “Business Day”
following the “Final Maturity Date” (each as defined in the Indenture) (the
“Extended Exercise Notice Deadline”), such Notice of Exercise shall be effective
and

 

3

--------------------------------------------------------------------------------


 

 

 

the Calculation Agent may make appropriate adjustments to reflect any additional
losses, costs or expenses actually incurred by BofA as a result of BofA
receiving the notice after the Exercise Notice Deadline. For the avoidance of
doubt, if Counterparty fails to deliver a Notice of Exercise prior to the
Extended Exercise Notice Deadline in respect of any exercise of Options
hereunder, BofA’s obligation to make any payment or delivery in respect of such
exercise shall be permanently extinguished, and delivery of a Notice of Exercise
following such Extended Exercise Notice Deadline shall not cure such failure.
Notwithstanding the foregoing, in no event shall the number of Options that are
exercised or deemed exercised hereunder exceed the Number of Options.

 

 

 

BofA’s Telephone Number and Telex and/or Facsimile Number and Contact Details
for purpose of Giving Notice:

 

 

 

To be provided by BofA.

 

 

 

Settlement Terms:

 

 

 

 

 

Settlement Method:

 

Net Share Settlement

 

 

 

Net Share Settlement:

 

BofA will deliver to Counterparty, on the Settlement Date, a number of Shares
equal to the product of (i) the number of Net Shares multiplied by (ii) the
number of Options validly exercised or deemed exercised hereunder.

 

 

 

 

 

On the Settlement Date, BofA will pay to Counterparty cash in lieu of any
fractional Share that would otherwise be deliverable hereunder, valued at the
Relevant Price for the last Trading Day of the Conversion Reference Period.

 

 

 

Net Shares:

 

In respect of any Option validly exercised or deemed exercised relating to any
conversion of a Convertible Security, a number of Shares equal to the sum of the
quotients, for each Trading Day during the Conversion Reference Period, of (I)
(A) the quotient (the “Daily Share Number”) of (1) the Option Entitlement on
such Trading Day divided by (2) the number of Scheduled Trading Days in the
Conversion Reference Period multiplied by (B) (1) the amount by which the Cap
Price exceeds the Strike Price, if the Relevant Price on such Trading Day is
equal to or greater than the Cap Price, (2) the amount by which the Relevant
Price on such Trading Day exceeds the Strike Price, if such Relevant Price is
greater than the Strike Price but less than the Cap Price or (3) zero, if the
Relevant Price on such Trading Day is less than or equal to the Strike Price,
divided by (II) such Relevant Price, subject to “Consequences of Disrupted Days”
below; provided that the aggregate number of Net Shares for any Convertible
Security shall not exceed the quotient of the Applicable Limit divided by the
Applicable Limit Price for such Convertible Security.

 

 

 

Applicable Limit:

 

With respect to any conversion of a Convertible Security, the excess, if any, of
(i) the product of (a) the number of Shares delivered by Counterparty to the
holder of such Convertible Security, multiplied by (b) the Applicable Limit
Price over (ii) USD 1,000.

 

4

--------------------------------------------------------------------------------


 

Applicable Limit Price:

 

With respect to any conversion of a Convertible Security, the opening price as
displayed under the heading “Op” on Bloomberg page THRX <equity> (or any
successor thereto) on the date that Counterparty delivers Shares to the holder
of such Convertible Security.

 

 

 

Trading Day:

 

Any Scheduled Trading Day that is not a Disrupted Day in full.

 

 

 

Market Disruption Event:

 

Section 6.3(a) of the Equity Definitions shall be amended by deleting the words
“at any time during the one hour period that ends at the relevant Valuation
Time, Latest Exercise Time, Knock-in Valuation Time or Knock-out Valuation Time,
as the case may be”.

 

 

 

 

 

Section 6.3(d) of the Equity Definitions is hereby amended by deleting the
remainder of the provision following the term “Scheduled Closing Time” in the
fourth line thereof.

 

 

 

Consequences of Disrupted Days:

 

If a Disrupted Day occurs during the Conversion Reference Period, the
Calculation Agent may extend the Conversion Reference Period; provided that if
the Conversion Reference Period would otherwise be extended beyond the eighth
Scheduled Trading Day following the “Final Maturity Date” (as defined in the
Indenture) on account of any Market Disruption Event, BofA may elect in its
discretion that such eighth Scheduled Trading Day shall be deemed to be a
Trading Day notwithstanding such Market Disruption Event, in which case the
Relevant Price on such Scheduled Trading Day shall be the market value per Share
as determined by the Calculation Agent in a commercially reasonable manner. If
any Scheduled Trading Day is a Disrupted Day because of a Market Disruption
Event, the Calculation Agent shall determine whether (i) such Scheduled Trading
Day is a Disrupted Day in full or (ii) such Scheduled Trading Day is a Disrupted
Day only in part, in which case the Relevant Price for such Scheduled Trading
Day shall be determined by the Calculation Agent based on transactions in the
Shares on such Scheduled Trading Day taking into account the nature and duration
of the relevant Market Disruption Event, and the Daily Share Numbers for the
Trading Days in such Conversion Reference Period shall be adjusted in a
commercially reasonable manner by the Calculation Agent. Any Scheduled Trading
Day on which, as of the date hereof, the Exchange is scheduled to close prior to
its normal close of trading shall be deemed not to be a Scheduled Trading Day;
if a closure of the Exchange prior to its normal close of trading on any
Scheduled Trading Day is scheduled following the date hereof, then such
Scheduled Trading Day shall be deemed to be a Disrupted Day in full. Section 6.6
of the Equity Definitions shall not apply to the Transaction.

 

 

 

Relevant Price:

 

On any Trading Day, the per Share volume-weighted average price as displayed
under the heading “Bloomberg VWAP” on Bloomberg page THRX.Q <equity> AQR (or any
successor thereto) in respect of the period from the scheduled opening time of
the Exchange to the Scheduled Closing Time of the Exchange on such Trading Day
(or if such volume-weighted average price is unavailable at such time or is
manifestly incorrect, the market value of one Share on such Trading Day, as
determined by the

 

5

--------------------------------------------------------------------------------


 

 

 

Calculation Agent using, if practicable, a volume-weighted average method),
subject to “Consequences of Disrupted Days” above. The Relevant Price will be
determined without regard to after-hours trading or any other trading outside of
the regular trading session trading hours.

 

 

 

Settlement Date:

 

The date three “Business Days” (as defined in the Indenture) following the final
Scheduled Trading Day of the Conversion Reference Period; provided that the
Settlement Date will not be prior to the second Exchange Business Day
immediately following the date Counterparty provides the Notice of Exercise
prior to 5:00 PM, New York City time.

 

 

 

Conversion Reference Period:

 

The 90 consecutive Trading Days beginning on, and including, the 92nd Scheduled
Trading Day immediately prior to the “Final Maturity Date” (as defined in the
Indenture), subject to “Consequences of Disrupted Days” above.

 

 

 

Other Applicable Provisions:

 

To the extent BofA is obligated to deliver Shares hereunder, the provisions of
Sections 9.1(c), 9.8, 9.9, 9.10 and 9.11 (except that the Representation and
Agreement contained in Section 9.11 of the Equity Definitions shall be modified
by excluding any representations therein relating to restrictions, obligations,
limitations or requirements under applicable securities laws arising as a result
of the fact that Counterparty is the Issuer of the Shares) of the Equity
Definitions will be applicable as if “Physical Settlement” applied to the
Transaction.

 

 

 

Restricted Certificated Shares:

 

Notwithstanding anything to the contrary in the Equity Definitions, BofA may, in
whole or in part, deliver Shares required to be delivered to Counterparty
hereunder in certificated form in lieu of delivery through the Clearance System.
With respect to such certificated Shares, the Representation and Agreement
contained in Section 9.11 of the Equity Definitions shall be modified by
deleting the remainder of the provision after the word “encumbrance” in the
fourth line thereof.

 

 

 

Share Adjustments:

 

 

 

 

 

Method of Adjustment:

 

Notwithstanding Section 11.2 of the Equity Definitions, upon the occurrence of
any event or condition set forth in Section 4.06(a) of the Indenture that
results in an adjustment under the Indenture (any such event or condition, an
“Adjustment Event”), the Calculation Agent shall make a corresponding adjustment
to the terms relevant to the exercise, settlement or payment of the Transaction
and shall adjust the Cap Price as appropriate to account for the economic effect
on the Transaction of such Adjustment Event; provided that the Cap Price shall
not be adjusted so that it is less than the Strike Price; provided further that,
notwithstanding the foregoing, if the Calculation Agent in good faith disagrees
with any adjustment under the Indenture that involves an exercise of discretion
by Counterparty or its board of directors (including, without limitation,
pursuant to the last sentence of Section 4.06(a) of the Indenture or in
connection with any proportional adjustment or the determination of the fair
value of any securities, property, rights or other assets), then in each such
case, the Calculation Agent will determine the adjustment to be made to any one
or more of the Strike Price, Number of Options, Option Entitlement and any other
variable relevant to the exercise, settlement or payment for the

 

6

--------------------------------------------------------------------------------


 

 

 

Transaction in a commercially reasonable manner. Promptly following the
occurrence of any Adjustment Event, Counterparty shall notify the Calculation
Agent of such Adjustment Event; and once the adjustments to be made to the terms
of the Indenture and the Convertible Securities in respect of such Adjustment
Event have been determined, Counterparty shall promptly notify the Calculation
Agent in writing of the details of such adjustments. For the avoidance of doubt,
BofA shall not have any delivery obligation hereunder in respect of any
“Distributed Securities” delivered by Counterparty pursuant to the first
sentence of the third paragraph of Section 4.06(a)(iii) of the Indenture or any
payment obligation in respect of any cash paid by Counterparty pursuant to the
second sentence of the second paragraph of Section 4.06(a)(v) of the Indenture
(collectively, the “Conversion Rate Adjustment Fallback Provisions”), and no
adjustment shall be made to the terms of the Transaction on account of any event
or condition described in the Conversion Rate Adjustment Fallback Provisions.

 

 

 

Extraordinary Events:

 

 

 

 

 

Merger Events:

 

Notwithstanding Section 12.1(b) of the Equity Definitions, a “Merger Event”
means the occurrence of any “Business Combination” (as defined in the
Indenture).

 

 

 

Consequences of Merger Events and Tender Offer:

 

 

Notwithstanding Sections 12.2 and 12.3 of the Equity Definitions, (i) upon the
occurrence of a Merger Event that results in an adjustment under the Indenture,
the Calculation Agent shall make a corresponding adjustment to the terms
relevant to the exercise, settlement or payment of the Transaction; provided
that such adjustment shall be made without regard to any adjustment to the
Conversion Rate pursuant to Section 4.01(e) or Section 4.12 of the Indenture;
and provided further that the Calculation Agent may limit or alter any such
adjustment referenced in this clause (i) so that the fair value of the
Transaction to BofA (taking into account a commercially reasonable hedge
position) is not adversely affected as a result of such adjustment; and provided
further that if, with respect to a Merger Event, (A) the consideration for the
Shares includes (or, at the option of a holder of Shares, may include) shares of
an entity or person that is not a corporation organized under the laws of the
United States, any State thereof or the District of Columbia or (B) the
Counterparty to the Transaction following such Merger Event will not be a
corporation or will not be the Issuer following such Merger Event, Cancellation
and Payment (Calculation Agent Determination) may apply at BofA’s sole
discretion; and (ii) in such event or in the event of a Tender Offer, the
Calculation Agent shall adjust the Cap Price as appropriate to account for the
economic effect on the Transaction of such event; provided that the Cap Price
shall not be adjusted so that it is less than the Strike Price.

 

 

 

Consequences of Announcement Events:

 

 

Upon the occurrence of an Announcement Event, the Calculation Agent will adjust
the Cap Price as appropriate (including, for the avoidance of doubt, increasing
the Cap Price as a result of an event such as the one described in part (iii) of
the definition of Announcement Event below, if appropriate), to preserve the
fair value of the Transaction to BofA.

 

7

--------------------------------------------------------------------------------


 

Announcement Event:

 

(i) The public announcement of any Merger Event or Tender Offer or the intention
to enter into a Merger Event or Tender Offer, (ii) the public announcement by
Counterparty of an intention to solicit or enter into, or to explore strategic
alternatives or other similar undertaking that may include, a Merger Event or
Tender Offer or (iii) any subsequent public announcement of a change to or
cancellation or termination of a transaction or intention that is the subject of
an announcement of the type described in clause (i) or (ii) of this sentence (in
each case, whether such announcement is made by Counterparty or a third party,
so long as, in each case, such announcement relates to a transaction with
respect to which (x) the Issuer or its board of directors is recommending to its
shareholders that they approve the relevant Merger Event or participate in the
relevant Tender Offer, as the case may be or (y) the Issuer or its board of
directors has a legal obligation to make a recommendation to its shareholders
and does not recommend to its shareholders that they reject such transaction
prior to the first Trading Day in the Conversion Reference Period or any earlier
date of termination or cancellation, in whole or in part, of the Transaction).

 

 

 

Notice of Merger Consideration:

 

Upon the occurrence of a Merger Event that causes the Shares to be converted
into the right to receive more than a single type of consideration (determined
based in part upon any form of stockholder election), Counterparty shall
reasonably promptly (but, in any event prior to the effective time of such
Merger Event) notify the Calculation Agent of (i) the weighted average of the
types and amounts of consideration received by the holders of Shares entitled to
receive cash, securities or other property or assets with respect to or in
exchange for such Shares in any Merger Event who affirmatively make such an
election and (ii) the details of the adjustment made under the Indenture in
respect of such Merger Event.

 

 

 

Nationalization, Insolvency or Delisting:

 

 

Cancellation and Payment (Calculation Agent Determination); provided that, in
addition to the provisions of Section 12.6(a)(iii) of the Equity Definitions, it
shall also constitute a Delisting if the Exchange is located in the United
States and the Shares are not immediately re-listed, re-traded or re-quoted on
any of the New York Stock Exchange, The NASDAQ Global Select Market or The
NASDAQ Global Market (or their respective successors); if the Shares are
immediately re-listed, re-traded or re-quoted on any such exchange or quotation
system, such exchange or quotation system shall thereafter be deemed to be the
Exchange.

 

 

 

Additional Disruption Events:

 

 

 

 

 

(a) Change in Law:

 

Applicable; provided that Section 12.9(a)(ii) is hereby amended by (w) adding
the words “(including, for the avoidance of doubt and without limitation,
adoption or promulgation of new regulations authorized or mandated by existing
statute)” after the word “regulation” in the second line thereof, (x) adding the
words “or any Hedge Positions” after the word “Shares” in the clause (X) thereof
and (y) adding the words “, or holding, acquiring or

 

8

--------------------------------------------------------------------------------


 

 

 

 

disposing of Shares or any Hedge Positions relating,” after the word
“obligations” in clause (Y) thereof and (z) adding the following proviso at the
end thereof: “provided that such party has used good faith efforts to utilize
alternative Hedge Positions that would avoid such illegality or increased cost,
as long as (i) such party would not incur a materially increased cost
(including, without limitation, due to any increase in tax liability, decrease
in tax benefit or other adverse effect on its tax position, or any increase in
margin or capital requirements) in doing so and (ii) the acquisition, holding
and disposition of such Hedge Positions would not violate any applicable law,
rule, regulation or policy of such party, as reasonably determined, in each
case, by such party”.

 

 

 

(b) Failure to Deliver:

 

Applicable

 

 

 

(c) Insolvency Filing:

 

Applicable

 

 

 

(d) Hedging Disruption:

 

Applicable; provided that:

 

 

 

 

 

(i) Section 12.9(a)(v) of the Equity Definitions is hereby modified by adding
the following language immediately following clause (B) thereof:

 

 

 

 

 

“; provided that the Hedging Party has used good faith efforts to utilize
alternative Hedge Positions that would avoid such inability to hedge, as long as
(i) the Hedging Party would not incur a materially increased cost (including,
without limitation, due to any increase in tax liability, decrease in tax
benefit or other adverse effect on its tax position, or any increase in margin
or capital requirements) in doing so and (ii) the acquisition, holding and
disposition of such Hedge Positions would not violate any applicable law, rule,
regulation or policy of the Hedging Party, as reasonably determined, in each
case, by the Hedging Party”;

 

 

 

 

 

(ii) Section 12.9(a)(v) of the Equity Definitions is hereby further amended by
inserting the following two phrases at the end of such Section:

 

 

 

 

 

“For the avoidance of doubt, the term “equity price risk” shall be deemed to
include, but shall not be limited to, stock price and volatility risk. And, for
the further avoidance of doubt, any such transactions or assets referred to in
phrases (A) or (B) above must be available on commercially reasonable pricing
terms.”; and

 

 

 

 

 

(iii) Section 12.9(b)(iii) of the Equity Definitions is hereby amended by
inserting in the third line thereof, after the words “to terminate the
Transaction”, the words “or a portion of the Transaction affected by such
Hedging Disruption”.

 

 

 

(e) Increased Cost of Hedging:

 

Applicable; provided that, solely for the purpose of Section 12.9(a)(vi) of the
Equity Definitions, the phrase “a materially increased (as compared with
circumstances existing on the Trade Date) amount of tax, duty, expense or fee”
shall mean an increase in such amount by at least 50 basis points, as compared
with circumstances existing on the Trade Date. For the avoidance of doubt, if an
Increased Cost of Hedging occurs, the corresponding Price Adjustment (as such
term is used in Section 12.9(b)(vi) of the Equity Definitions) will take into
account the full amount of the increased cost, as compared with circumstances
existing on the Trade Date.

 

9

--------------------------------------------------------------------------------


 

 

Hedging Party:

 

For all applicable Potential Adjustment Events and Extraordinary Events, BofA

 

 

 

Determining Party:

 

For all applicable Extraordinary Events, BofA

 

 

 

Non-Reliance:

 

Applicable

 

 

 

Agreements and Acknowledgments Regarding Hedging Activities:

 

Applicable

 

 

 

Additional Acknowledgments:

 

Applicable

 

 

 

3.              Calculation Agent:

 

BofA, unless an Event of Default of the type set forth in Section 5(a)(vii) of
the Agreement has occurred and is continuing with respect to BofA, in which case
the Calculation Agent shall be a nationally recognized third-party dealer in
over-the counter corporate equity derivatives selected by the Counterparty. All
calculations and determinations by the Calculation Agent shall be made in good
faith and in a commercially reasonable manner. Following any determination or
calculation by the Calculation Agent hereunder, upon a written request from
either party, the Calculation Agent will promptly provide to the other party a
statement displaying in reasonable detail the basis for such determination or
calculation, as the case may be, it being understood that the Calculation Agent
shall not be obligated to disclose any proprietary models used by it for such
determination or calculation.

 

 

 

4.              Account Details:

 

 

 

 

 

BofA Payment Instructions:

 

Bank of America, N.A.

 

 

New York, NY

 

 

SWIFT: BOFAUS3N

 

 

Bank Routing: 026-009-593

 

 

Account Name: Bank of America

 

 

Account No. : 0012334-61892

 

Counterparty Payment Instructions:

To be provided by Counterparty.

 

5.              Offices:

 

The Office of BofA for the Transaction is: New York

 

Bank of America, N.A.
c/o Merrill Lynch, Pierce, Fenner & Smith Incorporated
One Bryant Park
New York, NY 10036

Attention:                                         John Servidio
Telephone:                                   646-855-7127
Facsimile:                                         704-208-2869

 

The Office of Counterparty for the Transaction is: Not applicable

 

6.              Notices: For purposes of this Confirmation:

 

Address for notices or communications to Counterparty:

 

To:                                                                            
Theravance, Inc.

901 Gateway Boulevard

South San Francisco, CA 94080

Attn:                                                                    General
Counsel

Telephone:                                   650-808-6000

Facsimile:                                         650-808-6095

 

10

--------------------------------------------------------------------------------


 

Address for notices or communications to BofA:

 

To:                                                                            
Bank of America, N.A.
c/o Merrill Lynch, Pierce, Fenner & Smith Incorporated
One Bryant Park
New York, NY 10036

Attn:                                                                    John
Servidio

Telephone:                                   646-855-7127

Facsimile:                                         704-208-2869

 

7.     Representations, Warranties and Agreements:

 

(a)   In addition to the representations and warranties in the Agreement and
those contained elsewhere herein, Counterparty represents and warrants to and
for the benefit of, and agrees with, BofA as follows:

 

(i)        On the Trade Date, (A) none of Counterparty and its officers and
directors is aware of any material nonpublic information regarding Counterparty
or the Shares and (B) all reports and other documents filed by Counterparty with
the Securities and Exchange Commission pursuant to the Securities Exchange Act
of 1934, as amended (the “Exchange Act”) when considered as a whole (with the
more recent such reports and documents deemed to amend inconsistent statements
contained in any earlier such reports and documents), do not contain any untrue
statement of a material fact or any omission of a material fact required to be
stated therein or necessary to make the statements therein, in the light of the
circumstances in which they were made, not misleading.

 

(ii)       During (x) the Conversion Reference Period and (y) in the event an
Early Termination Date is designated due to an Additional Termination Event as a
result of an Excluded Conversion Event, a period starting on or about such Early
Termination Date as reasonably determined by Dealer and notified to Counterparty
(an “Early Termination Period”), the Shares or securities that are convertible
into, or exchangeable or exercisable for, Shares will not be subject to a
“restricted period,” as such term is defined in Regulation M under the Exchange
Act (“Regulation M”).

 

(iii)      On the Trade Date and on each day during the Conversion Reference
Period and any Early Termination Period, neither Counterparty nor any
“affiliate” or “affiliated purchaser” (each as defined in Rule 10b-18 under the
Exchange Act (“Rule 10b-18”)) shall directly or indirectly (including, without
limitation, by means of any cash-settled or other derivative instrument)
purchase, offer to purchase, place any bid or limit order that would effect a
purchase of, or commence any tender offer relating to, any Shares (or an
equivalent interest, including a unit of beneficial interest in a trust or
limited partnership or a depository share) or any security convertible into or
exchangeable or exercisable for Shares, except through BofA.

 

(iv)     Without limiting the generality of Section 13.1 of the Equity
Definitions, Counterparty acknowledges that BofA is not making any
representations or warranties or taking any position or expressing any view with
respect to the treatment of the Transaction under any accounting standards
including ASC Topic 260, Earnings Per Share, ASC Topic 815, Derivatives and
Hedging, or ASC Topic 480, Distinguishing Liabilities from Equity and ASC
815-40, Derivatives and Hedging — Contracts in Entity’s Own Equity (or any
successor issue statements) or under FASB’s Liabilities & Equity Project.

 

(v)      Without limiting the generality of Section 3(a)(iii) of the Agreement,
the Transaction will not violate Rule 13e-1 or Rule 13e-4 under the Exchange
Act.

 

11

--------------------------------------------------------------------------------


 

(vi)     Prior to the Trade Date, Counterparty shall deliver to BofA a
resolution of Counterparty’s board of directors authorizing the Transaction and
such other certificate or certificates as BofA shall reasonably request.

 

(vii)    Counterparty is not entering into this Confirmation to create actual or
apparent trading activity in the Shares (or any security convertible into or
exchangeable for Shares) or to raise or depress or otherwise manipulate the
price of the Shares (or any security convertible into or exchangeable for
Shares) or otherwise in violation of the Exchange Act.

 

(viii)   Counterparty is not, and after giving effect to the transactions
contemplated hereby will not be, required to register as an “investment company”
as such term is defined in the Investment Company Act of 1940, as amended.

 

(ix)     On each of the Trade Date and the Premium Payment Date, Counterparty is
not, or will not be, “insolvent” (as such term is defined under Section 101(32)
of the U.S. Bankruptcy Code (Title 11 of the United States Code) (the
“Bankruptcy Code”)) and Counterparty would be able to purchase the Shares
hereunder in compliance with the laws of the jurisdiction of its incorporation.

 

(x)      Counterparty is not aware of any state or local law, rule, regulation
or regulatory order applicable to the Shares would give rise to any reporting,
consent, registration or other requirement (including without limitation a
requirement to obtain prior approval from any person or entity) as a result of
BofA or its affiliates owning or holding (however defined) Shares.

 

(xi)     The representations and warranties of Counterparty set forth in
Section 3 of the Agreement and Section 1 of the Underwriting Agreement dated as
of January 17, 2013, between the Counterparty and Merrill Lynch, Pierce,
Fenner & Smith Incorporated as representative of the Underwriters party thereto
(the “Underwriting Agreement”) are true and correct and are hereby deemed to be
repeated to BofA as if set forth herein.

 

(xii)    Counterparty understands no obligations of BofA to it hereunder will be
entitled to the benefit of deposit insurance and that such obligations will not
be guaranteed by any affiliate of BofA or any governmental agency.

 

(xiii)   Counterparty (A) is capable of evaluating investment risks
independently, both in general and with regard to all transactions and
investment strategies involving a security or securities; (B) will exercise
independent judgment in evaluating the recommendations of any broker-dealer or
its associated persons, unless it has otherwise notified the broker-dealer in
writing; and (C) has total assets of at least $50 million.

 

(b)   Each of BofA and Counterparty agrees and represents that it is an
“eligible contract participant” as defined in the U.S. Commodity Exchange Act,
as amended.

 

(c)   Each of BofA and Counterparty acknowledges that the offer and sale of the
Transaction to it is intended to be exempt from registration under the
Securities Act of 1933, as amended (the “Securities Act”), by virtue of
Section 4(2) thereof.  Accordingly, Counterparty represents and warrants to BofA
that (i) it has the financial ability to bear the economic risk of its
investment in the Transaction and is able to bear a total loss of its
investment, (ii) it is an “accredited investor” as that term is defined in
Regulation D as promulgated under the Securities Act, (iii) it is entering into
the Transaction for its own account and without a view to the distribution or
resale thereof and (iv) the assignment, transfer or other disposition of the
Transaction has not been and will not be registered under the Securities Act and
is restricted under this Confirmation, the Securities Act and state securities
laws.

 

(d)   Counterparty agrees and acknowledges that BofA is a “financial
institution,”  “swap participant” and “financial participant” within the meaning
of Sections 101(22), 101(53C) and 101(22A) of the Bankruptcy Code.  The parties
hereto further agree and acknowledge that it is the intent of the parties that
(A) this

 

12

--------------------------------------------------------------------------------


 

Confirmation is (i) a “securities contract,” as such term is defined in
Section 741(7) of the Bankruptcy Code, with respect to which each payment and
delivery hereunder or in connection herewith is a “termination value,” “payment
amount” or “other transfer obligation” within the meaning of Section 362 of the
Bankruptcy Code and a “settlement payment,” within the meaning of Section 546 of
the Bankruptcy Code and (ii) a “swap agreement,” as such term is defined in
Section 101(53B) of the Bankruptcy Code, with respect to which each payment and
delivery hereunder or in connection herewith is a “termination value,” “payment
amount” or “other transfer obligation” within the meaning of Section 362 of the
Bankruptcy Code and a “transfer,” as such term is defined in Section 101(54) of
the Bankruptcy Code and a “payment or other transfer of property” within the
meaning of Sections 362 and 546 of the Bankruptcy Code, and (B) BofA is entitled
to the protections afforded by, among other sections, Sections 362(b)(6),
362(b)(17), 362(o), 546(e), 546(g), 548(d)(2), 555, 560 and 561 of the
Bankruptcy Code.

 

(e)   Counterparty shall deliver to BofA an opinion of counsel, dated as of the
Effective Date and reasonably acceptable to BofA in form and substance, with
respect to the matters set forth in Section 3(a) of the Agreement.

 

8.     Other Provisions:

 

(a)   Additional Termination Events.  The occurrence of (i) an “Event of
Default” with respect to Counterparty under the terms of the Convertible
Securities as set forth in Section 8.01(a) of the Indenture, which has resulted
in the Convertible Securities becoming due and payable prior to the “Final
Maturity Date” (as defined in the Indenture), (ii) an Amendment Event or
(iii) an Excluded Conversion Event shall be an Additional Termination Event with
respect to which the Transaction is the sole Affected Transaction and
Counterparty is the sole Affected Party, and BofA shall be the party entitled to
designate an Early Termination Date pursuant to Section 6(b) of the Agreement;
provided that in the case of an Excluded Conversion Event (A) BofA shall
designate an Early Termination Date, (B) the Transaction shall be subject to
termination only in respect of a number of Options equal to the number of
Convertible Securities that cease to be outstanding in connection with or as a
result of such Excluded Conversion Event and (C) the amount payable with respect
to such termination shall not be greater than the product of (1) the number of
such Convertible Securities that cease to be outstanding in connection with or
as a result of such Excluded Conversion Event multiplied by (2) the Applicable
Limit with respect to such Convertible Securities that cease to be outstanding
in connection with or as a result of such Excluded Conversion Event.  For the
avoidance of doubt, in determining the amount payable in respect of such
Affected Transaction pursuant to Section 6 of the Agreement in connection with
an Excluded Conversion Event, the Determining Party (as defined in the
Agreement) shall assume that (x) the relevant Excluded Convertible Securities
shall not have been converted and remain outstanding, (y) no adjustments to the
“Conversion Rate” (as defined in the Indenture) have occurred pursuant to
Section 4.01(e) of the Indenture and (z) in the case of an Induced Conversion,
any adjustments, agreements, additional payments, deliveries or acquisitions by
or on behalf of Counterparty or any affiliate of Counterparty in connection
therewith had not occurred.  In addition, if a Fundamental Change Repurchase
Event occurs, (A) Counterparty will promptly notify BofA in writing of such
Fundamental Change Repurchase Event and the number of Convertible Securities
repurchased and cancelled in such Fundamental Change Repurchase Event (any such
notice, a “Fundamental Change Repurchase Notice”), (B) receipt by BofA of any
such Fundamental Change Repurchase Notice shall constitute an Additional
Termination Event with respect to which the terminated portion of the
Transaction is the sole Affected Transaction and Counterparty is the sole
Affected Party and (C) upon receipt of any such Fundamental Change Repurchase
Notice, BofA shall promptly designate an Early Termination Date pursuant to
Section 6(b) of the Agreement (which in no event shall be earlier than the
related settlement date for such Convertible Securities), with respect to the
portion of this Transaction corresponding to a number of Options (the
“Repurchase Options”) equal to the lesser of (i) the number of such Convertible
Securities specified in such Fundamental Change Repurchase Notice minus the
number of “Repurchase Options” (as defined in the Base Capped Call Transaction
Confirmation) and (ii) the Number of Options as of the date BofA designates such
Early Termination Date and, as of such date, the Number of Options shall be
reduced by the number of Repurchase Options. For the avoidance of doubt, in
determining the amount payable in respect of such Affected Transaction pursuant
to Section 6 of the Agreement in connection with a Fundamental Change Repurchase
Event, the Determining Party (as defined in the Agreement) shall assume that
(x) the Convertible Securities repurchased in such Fundamental Change Repurchase
Event shall not have been repurchased and remain outstanding and (y) no
adjustments to the “Conversion Rate” (as defined in the Indenture) have occurred
pursuant to Section 4.01(e) of the Indenture.

 

13

--------------------------------------------------------------------------------


 

“Amendment Event” means that Counterparty amends, modifies, supplements, waives
or obtains a waiver in respect of any term of the Indenture or the Convertible
Securities governing the principal amount, coupon, maturity, repurchase
obligation of Counterparty, any term relating to conversion of the Convertible
Securities (including changes to the conversion rate or any provision governing
adjustments thereto, conversion settlement dates or the period during which the
Convertible Securities may be converted), or any term that would require consent
of the holders of not less than 100% of the principal amount of the Convertible
Securities to amend, in each case without the consent of BofA.

 

“Excluded Conversion Event” means any conversion of any Excluded Convertible
Securities.  Counterparty will notify BofA of such conversion within two
Scheduled Trading Days of the relevant “Conversion Date” (as defined in the
Indenture).

 

“Induced Conversion” means a conversion of any Excluded Convertible Securities
(A) in connection with (x) an adjustment to the “Conversion Rate” (as defined in
the Indenture) effected by Counterparty (whether pursuant to Section 4.12 of the
Indenture or otherwise) that is not required under the terms of the Indenture or
(y) an agreement by Counterparty with the holder(s) of such Convertible
Securities whereby, in the case of either (x) or (y), the holder(s) of such
Convertible Securities receive upon conversion or pursuant to such agreement, as
the case may be, a payment of cash or delivery of Shares or any other property
or item of value that was not required under the terms of the Indenture or
(B) after having been acquired from a holder of Convertible Securities by or on
behalf of Counterparty or any of its affiliates other than pursuant to a
conversion by such holder and thereafter converted by or on behalf of
Counterparty or any affiliate of Counterparty.

 

“Fundamental Change Repurchase Event” means any repurchase and cancellation of
Convertible Securities pursuant to Section 3.02 of the Indenture in connection
with a “Fundamental Change” (as defined in the Indenture).

 

(b)   Alternative Calculations and Payment on Early Termination and on Certain
Extraordinary Events.  If BofA shall owe Counterparty any amount pursuant to
“Consequences of Merger Events” above or Sections 12.6, 12.7 or 12.9 of the
Equity Definitions or pursuant to Section 6(d)(ii) of the Agreement (a “Payment
Obligation”), BofA shall satisfy any such Payment Obligation by the Share
Termination Alternative (as defined below) unless (i) Counterparty gives
irrevocable telephonic notice to BofA, confirmed in writing within one Scheduled
Trading Day, no later than 9:30 A.M. New York City time on the relevant merger
date, date of the relevant Announcement Event, Early Termination Date or date of
cancellation or termination in respect of an Extraordinary Event, as applicable,
of its election that the Share Termination Alternative shall not apply and
(ii) Counterparty remakes the representation set forth in Section 7(a)(i) as of
the date of such election.  For the avoidance of doubt, if the Share Termination
Alternative does not apply, the provisions set forth under “Consequences of
Merger Events” above, Sections 12.6, 12.7 and/or 12.9 of the Equity Definitions
or Section 6(d)(ii) of the Agreement, as the case may be, shall apply, without
regard to this Section 8(b).

 

Share Termination Alternative:

 

If applicable, BofA shall deliver to Counterparty the Share Termination Delivery
Property on the date on which the Payment Obligation would otherwise be due
pursuant to “Consequences of Merger Events” above, Section 12.7 or 12.9 of the
Equity Definitions or Section 6(d)(ii) of the Agreement, as applicable, or such
later date or dates as the Calculation Agent may reasonably determine (the
“Share Termination Payment Date”), in satisfaction of the Payment Obligation.

 

 

 

Share Termination Delivery Property:

 

A number of Share Termination Delivery Units, as calculated by the Calculation
Agent, equal to the Payment Obligation divided by the Share Termination Unit
Price. The Calculation Agent shall adjust the Share Termination Delivery
Property by replacing any fractional portion of the aggregate amount of a
security therein with an amount of cash equal to the value of such fractional
security based on the values used to calculate the Share Termination Unit Price.

 

14

--------------------------------------------------------------------------------


 

 

 

 

Share Termination Unit Price:

 

The value of property contained in one Share Termination Delivery Unit on the
date such Share Termination Delivery Units are to be delivered as Share
Termination Delivery Property, as determined by the Calculation Agent in its
discretion by commercially reasonable means and notified by the Calculation
Agent to BofA at the time of notification of the Payment Obligation.

 

 

 

Share Termination Delivery Unit:

 

In the case of a Termination Event, Event of Default, Delisting or Additional
Disruption Event, one Share or, in the case of an Insolvency, Nationalization or
Merger Event, one Share or a unit consisting of the number or amount of each
type of property received by a holder of one Share (without consideration of any
requirement to pay cash or other consideration in lieu of fractional amounts of
any securities) in such Insolvency, Nationalization or Merger Event, as
applicable. If such Insolvency, Nationalization or Merger Event involves a
choice of consideration to be received by holders, such holder shall be deemed
to have elected to receive the maximum possible amount of cash.

 

 

 

Failure to Deliver:

 

Applicable

 

 

 

Other applicable provisions:

 

If Share Termination Alternative is applicable, the provisions of Sections 9.8,
9.9, 9.10 and 9.11 (except that the Representation and Agreement contained in
Section 9.11 of the Equity Definitions shall be modified by excluding any
representations therein relating to restrictions, obligations, limitations or
requirements under applicable securities laws arising as a result of the fact
that Counterparty is the issuer of the Shares or any portion of the Share
Termination Delivery Units) of the Equity Definitions will be applicable as if
“Physical Settlement” applied to the Transaction, except that all references to
“Shares” shall be read as references to “Share Termination Delivery Units.”

 

(c)          Disposition of Hedge Shares.  Counterparty hereby agrees that if,
in the good faith reasonable judgment of BofA based on the advice of counsel,
any Shares (the “Hedge Shares”) acquired by BofA for the purpose of hedging its
obligations pursuant to the Transaction cannot be sold in the public market by
BofA without registration under the Securities Act, Counterparty shall, at its
election: (i) in order to allow BofA to sell the Hedge Shares in a registered
offering, make available to BofA an effective registration statement under the
Securities Act to cover the resale of such Hedge Shares and (A) enter into an
agreement, in form and substance satisfactory to BofA, substantially in the form
of an underwriting agreement for a registered offering, (B) provide accountant’s
“comfort” letters in customary form for registered offerings of equity
securities, (C) provide disclosure opinions of nationally recognized outside
counsel to Counterparty reasonably acceptable to BofA, (D) provide other
customary opinions, certificates and closing documents customary in form for
registered offerings of equity securities and (E) afford BofA a reasonable
opportunity to conduct a “due diligence” investigation with respect to
Counterparty customary in scope for underwritten offerings of equity securities;
provided, however, that if BofA, in its sole reasonable discretion, is not
satisfied with access to due diligence materials, the results of its due
diligence investigation, or the procedures and documentation for the registered
offering referred to above, then clause (ii) or clause (iii) of this
Section 8(c) shall apply at the election of Counterparty; (ii) in order to allow
BofA to sell the Hedge Shares in a private placement, enter into a private
placement agreement substantially similar to private placement purchase
agreements customary for private placements of equity securities, in form and
substance satisfactory to BofA, including customary representations, covenants,
blue sky and other governmental filings and/or registrations, indemnities to
BofA, due diligence rights (for BofA or any designated buyer of the Hedge Shares
from BofA), opinions and certificates and such other documentation as is
customary for private placements agreements, all reasonably acceptable to BofA
(in which case, the Calculation Agent shall make any adjustments to the terms of
the Transaction that are necessary, in its reasonable judgment, to compensate
BofA for any discount from the public market price of the Shares incurred on the
sale of Hedge Shares in a private placement); or (iii) purchase the Hedge Shares
from BofA at the Relevant Prices on such Exchange Business Days, and in the
amounts, requested by BofA.

 

15

--------------------------------------------------------------------------------


 

(d)         Amendment to Equity Definitions.  The following amendment shall be
made to the Equity Definitions:

 

Section 12.6(a)(ii) of the Equity Definitions is hereby amended by (1) deleting
from the fourth line thereof the word “or” after the word “official” and
inserting a comma therefor, and (2) deleting the semi-colon at the end of
subsection (B) thereof and inserting the following words therefor “or (C) at
BofA’s option, the occurrence of any of the events specified in
Section 5(a)(vii) (1) through (9) of the ISDA Master Agreement with respect to
that Issuer.”

 

(e)          Repurchase and Conversion Rate Adjustment Notices.  Counterparty
shall notify BofA (any such notice, a “Repurchase/Adjustment Notice”) promptly
following any repurchase of Shares or consummating or otherwise executing or
engaging in any transaction or event (a “Conversion Rate Adjustment Event”) that
would lead to an increase in the “Conversion Rate” (as such term is defined in
the Indenture) if, following such repurchase or Conversion Rate Adjustment
Event, the Notice Percentage as determined on the date of such
Repurchase/Adjustment Notice will be greater by 0.5% than the Notice Percentage
included in the immediately preceding Repurchase/Adjustment Notice (or, in the
case of the first such Repurchase/Adjustment Notice, greater than the Notice
Percentage as of January 17, 2013 (calculated as if this Confirmation had been
entered into as of such date)), and, if such repurchase or Conversion Rate
Adjustment Event, or the intention to effect the same, would constitute material
non-public information with respect to Counterparty or the Shares, Counterparty
shall make public disclosure thereof at or prior to delivery of such
Repurchase/Adjustment Notice.  The “Notice Percentage” as of any day is the
fraction, expressed as a percentage, the numerator of which is the sum of the
Number of Shares and the “Number of Shares” under the Base Capped Call
Transaction Confirmation and the denominator of which is the number of Shares
outstanding on such day.  In the event that Counterparty fails to provide BofA
with a Repurchase/Adjustment Notice on the day and in the manner specified in
this Section 8(e) then Counterparty agrees to indemnify and hold harmless BofA,
its affiliates and their respective directors, officers, employees, agents and
controlling persons (BofA and each such person being an “Indemnified Party”)
from and against any and all losses, claims, damages and liabilities (or actions
in respect thereof), joint or several, to which such Indemnified Party may
become subject under applicable securities laws, including without limitation,
Section 16 of the Exchange Act, relating to or arising out of such failure.  If
for any reason the foregoing indemnification is unavailable to any Indemnified
Party or insufficient to hold harmless any Indemnified Party, then Counterparty
shall contribute, to the maximum extent permitted by law, to the amount paid or
payable by the Indemnified Party as a result of such loss, claim, damage or
liability.  In addition, Counterparty will reimburse any Indemnified Party for
all expenses (including reasonable counsel fees and expenses) as they are
incurred (after notice to Counterparty) in connection with the investigation of,
preparation for or defense or settlement of any pending or threatened claim or
any action, suit or proceeding arising therefrom, whether or not such
Indemnified Party is a party thereto and whether or not such claim, action, suit
or proceeding is initiated or brought by or on behalf of Counterparty.  This
indemnity shall survive the completion of the Transaction contemplated by this
Confirmation and any assignment and delegation of the Transaction made pursuant
to this Confirmation or the Agreement shall inure to the benefit of any
permitted assignee of BofA.

 

(f)           Transfer and Assignment.  Either party may transfer any of its
rights or obligations under the Transaction with the prior written consent of
the non-transferring party, such consent not to be unreasonably withheld or
delayed. For the avoidance of doubt, BofA may condition its consent on any of
the following, without limitation: (i) the receipt by BofA of opinions and
documents reasonably satisfactory to BofA in connection with such assignment,
(ii) such assignment being effected on terms reasonably satisfactory to BofA
with respect to any legal and regulatory requirements relevant to BofA, and
(iii) Counterparty continuing to be obligated to provide notices hereunder
relating to the Convertible Securities and continuing to be obligated with
respect to “Disposition of Hedge Shares” and “Repurchase and Conversion Rate
Adjustment Notices” above.  In addition, BofA may transfer or assign without any
consent of the Counterparty its rights and obligations hereunder and under the
Agreement, in whole or in part, to (i) any of its affiliates, (ii) any entities
sponsored or organized by, or on behalf of or for the benefit of BofA or
(iii) any person of credit quality equivalent to BofA.  At any time at which any
Excess Ownership Position or a Hedging Disruption exists, if BofA, in its
discretion, is unable to effect a transfer or assignment to a third party in
accordance with the requirements set forth above after using its commercially
reasonable efforts on pricing terms and within a time period reasonably
acceptable to BofA such that an Excess Ownership Position or a Hedging
Disruption, as the case may be, no longer exists,

 

16

--------------------------------------------------------------------------------


 

BofA may designate any Scheduled Trading Day as an Early Termination Date with
respect to a portion (the “Terminated Portion”) of the Transaction, such that
such Excess Ownership Position or Hedging Disruption, as the case may be, no
longer exists. In the event that BofA so designates an Early Termination Date
with respect to a portion of the Transaction, a payment or delivery shall be
made pursuant to Section 6 of the Agreement and Section 8(b) of this
Confirmation as if (i) an Early Termination Date had been designated in respect
of a Transaction having terms identical to the Terminated Portion of the
Transaction, (ii) Counterparty shall be the sole Affected Party with respect to
such partial termination and (iii) such portion of the Transaction shall be the
only Terminated Transaction. “Excess Ownership Position” means any of the
following: (i) the Equity Percentage exceeds 7.5%, (ii) BofA or any “affiliate”
or “associate” of BofA would own in excess of 13% of the outstanding Shares for
purposes of Section 203 of the Delaware General Corporation Law or (iii) BofA,
BofA Group (as defined below) or any person whose ownership position would be
aggregated with that of BofA or BofA Group (BofA, BofA Group or any such person,
a “BofA Person”) under any federal, state or local laws, regulations, regulatory
orders or organizational documents or contracts of Counterparty that are, in
each case, applicable to ownership of Shares (“Applicable Laws”), owns,
beneficially owns, constructively owns, controls, holds the power to vote or
otherwise meets a relevant definition of ownership in excess of a number of
Shares equal to (x) the number of Shares that would give rise to reporting or
registration obligations or other requirements (including obtaining prior
approval by a state or federal regulator) of a BofA Person, or could result in
an adverse effect on a BofA Person, under Applicable Laws, as determined by BofA
in its reasonable discretion, and with respect to which such requirements have
not been met or the relevant approval has not been received or that would give
rise to any consequences under the constitutive documents of Counterparty or any
contract or agreement to which Counterparty is a party, in each case minus
(y) 1% of the number of Shares outstanding on the date of determination.  The
“Equity Percentage” as of any day is the fraction, expressed as a percentage,
(A) the numerator of which is the number of Shares that BofA and any of its
affiliates or any other person subject to aggregation with BofA, for purposes of
the “beneficial ownership” test under Section 13 of the Exchange Act, or any
“group” (within the meaning of Section 13) of which BofA is or may be deemed to
be a part (BofA and any such affiliates, persons and groups, collectively, “BofA
Group”) beneficially owns (within the meaning of Section 13 of the Exchange
Act), without duplication, on such day (or, to the extent that, as a result of a
change in law, regulation or interpretation after the date hereof, the
equivalent calculation under Section 16 of the Exchange Act and the rules and
regulations thereunder results in a higher number, such number) and (B) the
denominator of which is the number of Shares outstanding on such day.

 

(g)          Staggered Settlement.  BofA may, by notice to Counterparty on or
prior to any Settlement Date (a “Nominal Settlement Date”), elect to deliver the
Shares on two or more dates (each, a “Staggered Settlement Date”) or at two or
more times on the Nominal Settlement Date as follows:

 

(i)                       in such notice, BofA will specify to Counterparty the
related Staggered Settlement Dates (each of which will be on or prior to such
Nominal Settlement Date, but not prior to the beginning of the Conversion
Reference Period) or delivery times and how it will allocate the Shares it is
required to deliver under “Net Share Settlement” (above) among the Staggered
Settlement Dates or delivery times; and

 

(ii)                     the aggregate number of Shares that BofA will deliver
to Counterparty hereunder on all such Staggered Settlement Dates and delivery
times will equal the number of Shares that BofA would otherwise be required to
deliver on such Nominal Settlement Date.

 

(h)         Right to Extend.  BofA may postpone or add, in whole or in part, any
Trading Day or Days during the Conversion Reference Period or any Settlement
Date or any other date of valuation or delivery by BofA, with respect to some or
all of the relevant Options (in which event the Calculation Agent shall make
appropriate adjustments to the number of Net Shares), if BofA determines, in its
reasonable discretion and in the case of (ii) below, based on advice of counsel,
that such extension is reasonably necessary or advisable to (i) preserve BofA’s
hedging or hedge unwind activity hereunder in light of existing liquidity
conditions in the cash market, the stock loan market or any other relevant
market (but only if there has been a material decline in such liquidity
conditions since the Trade Date) or (ii) enable BofA to effect purchases of
Shares in connection with its hedging, hedge unwind or settlement activity
hereunder in a manner that would, if BofA were Counterparty or an affiliated
purchaser of Counterparty, be in compliance with applicable legal, regulatory or
self-regulatory requirements, or with related policies and procedures applicable
to BofA.

 

17

--------------------------------------------------------------------------------


 

(i)             Adjustments.  For the avoidance of doubt, whenever the
Calculation Agent is called upon to make an adjustment pursuant to the terms of
this Confirmation or the Definitions to take into account the effect of an
event, the Calculation Agent shall make such adjustment by reference to the
effect of such event on the Hedging Party, assuming that the Hedging Party
maintains a commercially reasonable hedge position.

 

(j)            Disclosure.  Effective from the date of commencement of
discussions concerning the Transaction, Counterparty and each of its employees,
representatives, or other agents may disclose to any and all persons, without
limitation of any kind, the tax treatment and tax structure of the Transaction
and all materials of any kind (including opinions or other tax analyses) that
are provided to Counterparty relating to such tax treatment and tax structure.

 

(k)         Designation by BofA.  Notwithstanding any other provision in this
Confirmation to the contrary requiring or allowing BofA to purchase, sell,
receive or deliver any Shares or other securities to or from Counterparty, BofA
may designate any of its affiliates to purchase, sell, receive or deliver such
shares or other securities and otherwise to perform BofA obligations in respect
of the Transaction and any such designee may assume such obligations.  BofA
shall be discharged of its obligations to Counterparty to the extent of any such
performance.

 

(l)             No Netting and Set-off.  Each party waives any and all rights it
may have to set off obligations arising under the Agreement and the Transaction
against other obligations between the parties, whether arising under any other
agreement, applicable law or otherwise.

 

(m)     Equity Rights.  BofA acknowledges and agrees that this Confirmation is
not intended to convey to it rights with respect to the Transaction that are
senior to the claims of common stockholders in the event of Counterparty’s
bankruptcy.  For the avoidance of doubt, the parties agree that the preceding
sentence shall not apply at any time other than during Counterparty’s bankruptcy
to any claim arising as a result of a breach by Counterparty of any of its
obligations under this Confirmation or the Agreement.  For the avoidance of
doubt, the parties acknowledge that this Confirmation is not secured by any
collateral that would otherwise secure the obligations of Counterparty herein
under or pursuant to any other agreement.

 

(n)         Agreements and Acknowledgements Regarding Hedging. Counterparty
understands, acknowledges and agrees that: (A) at any time on and prior to the
final Settlement Date, BofA and its affiliates may buy or sell Shares or other
securities or buy or sell options or futures contracts or enter into swaps or
other derivative securities in order to adjust its hedge position with respect
to the Transaction; (B) BofA and its affiliates also may be active in the market
for Shares other than in connection with hedging activities in relation to the
Transaction; (C) BofA shall make its own determination as to whether, when or in
what manner any hedging or market activities in securities of Counterparty shall
be conducted and shall do so in a manner that it deems appropriate to hedge its
price and market risk with respect to the Relevant Prices; and (D) any market
activities of BofA and its affiliates with respect to Shares may affect the
market price and volatility of Shares, as well as the Relevant Prices, each in a
manner that may be adverse to Counterparty.

 

(o)         Early Unwind.  In the event the sale by Counterparty of the Option
Securities (as defined in the Underwriting Agreement) is not consummated with
the underwriters pursuant to the Underwriting Agreement for any reason by the
close of business in New York on January 24, 2013 (or such later date as agreed
upon by the parties, which in no event shall be later than the tenth “Business
Day” (as defined in the Underwriting Agreement) thereafter) (January 24, 2013 or
such later date being the “Early Unwind Date”), the Transaction shall
automatically terminate (the “Early Unwind”), on the Early Unwind Date and
(i) the Transaction and all of the respective rights and obligations of BofA and
Counterparty thereunder shall be cancelled and terminated and (ii) Counterparty
shall pay to BofA an amount in cash equal to the aggregate amount of reasonable
costs and expenses relating to the unwinding of BofA’s hedging activities in
respect of the Transaction (including market losses incurred in reselling any
Shares purchased by BofA or its affiliates in connection with such hedging
activities).  Following such termination, cancellation and payment, each party
shall be released and discharged by the other party from and agrees not to make
any claim against the other party with respect to any obligations or liabilities
of either party arising out of and to be performed in connection with the
Transaction either prior to or after the Early Unwind Date.  BofA and
Counterparty represent and acknowledge to the other that upon an Early Unwind
and following the payment referred to above, all obligations with respect to the
Transaction shall be deemed fully and finally discharged.

 

18

--------------------------------------------------------------------------------


 

(p)         Wall Street Transparency and Accountability Act of 2010.  The
parties hereby agree that none of (v) Section 739 of the Wall Street
Transparency and Accountability Act of 2010 (“WSTAA”), (w) any similar legal
certainty provision in any legislation enacted, or rule or regulation
promulgated, on or after the Trade Date, (x) the enactment of WSTAA or any
regulation under the WSTAA, (y) any requirement under WSTAA nor (z) an amendment
made by WSTAA, shall limit or otherwise impair either party’s rights to
terminate, renegotiate, modify, amend or supplement this Confirmation or the
Agreement, as applicable, arising from a termination event, force majeure,
illegality, increased costs, regulatory change or similar event under this
Confirmation, the Equity Definitions incorporated herein, or the Agreement
(including, but not limited to, rights arising from Change in Law, Hedging
Disruption, Increased Cost of Hedging, an Excess Ownership Position or
Illegality (as defined in the Agreement)).

 

(q)         No Payment by Counterparty. In the event that, following payment of
the Premium, (i) an Early Termination Date occurs or is designated with respect
to the Transaction as a result of a Termination Event or an Event of Default
(other than an Event of Default arising under Section 5(a)(ii) or 5(a)(iv) of
the Agreement) and, as a result, Counterparty would otherwise owe to BofA an
amount calculated under Section 6(e) of the Agreement, or (ii) Counterparty
would otherwise owe to BofA, pursuant to Section 12.7 or Section 12.9 of the
Equity Definitions, an amount calculated under Section 12.8 of the Equity
Definitions, such amount shall be deemed to be zero.

 

(r)            Waiver of Trial by Jury.  EACH OF COUNTERPARTY AND BOFA HEREBY
IRREVOCABLY WAIVES (ON ITS OWN BEHALF AND, TO THE EXTENT PERMITTED BY APPLICABLE
LAW, ON BEHALF OF ITS STOCKHOLDERS) ALL RIGHT TO TRIAL BY JURY IN ANY ACTION,
PROCEEDING OR COUNTERCLAIM (WHETHER BASED ON CONTRACT, TORT OR OTHERWISE)
ARISING OUT OF OR RELATING TO THE TRANSACTION OR THE ACTIONS OF BOFA OR ITS
AFFILIATES IN THE NEGOTIATION, PERFORMANCE OR ENFORCEMENT HEREOF.

 

(s)           Governing Law; Jurisdiction.  THIS CONFIRMATION AND ANY CLAIM,
CONTROVERSY OR DISPUTE ARISING UNDER OR RELATED TO THIS CONFIRMATION SHALL BE
GOVERNED BY THE LAWS OF THE STATE OF NEW YORK.  THE PARTIES HERETO IRREVOCABLY
SUBMIT TO THE EXCLUSIVE JURISDICTION OF THE COURTS OF THE STATE OF NEW YORK AND
THE UNITED STATES COURT FOR THE SOUTHERN DISTRICT OF NEW YORK IN CONNECTION WITH
ALL MATTERS RELATING HERETO AND WAIVE ANY OBJECTION TO THE LAYING OF VENUE IN,
AND ANY CLAIM OF INCONVENIENT FORUM WITH RESPECT TO, THESE COURTS.

 

19

--------------------------------------------------------------------------------


 

Counterparty hereby agrees (a) to check this Confirmation carefully and
immediately upon receipt so that errors or discrepancies can be promptly
identified and rectified and (b) to confirm that the foregoing (in the exact
form provided by BofA) correctly sets forth the terms of the agreement between
BofA and Counterparty with respect to the Transaction, by manually signing this
Confirmation or this page hereof as evidence of agreement to such terms and
providing the other information requested herein and immediately returning an
executed copy to John Servidio, Facsimile No. 704-208-2869.

 

 

 

Yours faithfully,

 

 

 

 

 

BANK OF AMERICA, N.A.

 

 

 

 

 

 

 

 

By:

/s/ Christopher A. Hutmaker

 

 

 

Name: Christopher A. Hutmaker

 

 

 

Title: Managing Director

Agreed and Accepted By:

 

 

 

 

 

 

 

THERAVANCE, INC.

 

 

 

 

 

 

 

 

 

 

 

 

 

By:

/s/ Rick E Winningham

 

 

 

 

Name: Rick E Winningham

 

 

 

 

Title: Chief Executive Officer

 

 

 

 

20

--------------------------------------------------------------------------------


 

Annex A

 

Cap Price:

 

USD 38.00.

 

 

 

Premium:

 

USD 4,800,000.

 

--------------------------------------------------------------------------------